DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with John Mattingly on 02/07/2022. 

The application has been amended as follows: 
Please amend the claims as follows:

1. (Previously Presented) A sensor element for a gas sensor detecting a predetermined gas component in a measurement gas, said sensor element comprising:
an element base including:
an elongated planar ceramic body made of an oxygen-ion conductive solid electrolyte, and having a gas inlet at one end portion thereof;
at least one internal chamber located inside said ceramic body, and communicating with said gas inlet under predetermined diffusion resistance; 
at least one electrochemical pump cell including an outer pump electrode located on an outer surface of said ceramic body, an inner pump electrode located to face said at least one internal chamber, and a solid electrolyte located between said outer pump 
a heater buried in a predetermined range on a side of said one end portion of said ceramic body; and 
a first region in which water-induced cracking is to be prevented is defined in said element base on the side of said one end portion; and
a first leading-end protective layer being porous, and surrounding a first range at least including a leading end surface and said first region of said element base on the side of said one end portion, wherein
a single heat insulating space is interposed between said first leading-end protective layer and a whole side surface of said element base at least in said first region and at least includes a part along said leading end surface.

2. (Original) The sensor element according to claim 1, wherein 
said first region is a region of said element base heated to 500 °C or more when said gas sensor is in use.

3. (Original) The sensor element according to claim 1, wherein 
said first leading-end protective layer has a thickness of 150 μm or more and 600 μm or less.

4. (Original) The sensor element according to claim 1, wherein 


5. (Original) The sensor element according to claim 1, further comprising 
a second leading-end protective layer being porous, having a larger porosity than said first leading-end protective layer, and located on said whole side surface of said element base at least in said first range, wherein 
an end portion of said first leading-end protective layer opposite said one end portion is a fixed portion in which said first leading-end protective layer is fixed to said second leading-end protective layer.

6. (Original) The sensor element according to claim 5, wherein said single heat insulating space is present over said first range surrounded by said first leading-end protective layer as a whole.

7. (Canceled).

8. (Currently amended) The sensor element according to claim 5, wherein 
a second region where water-induced cracking is to be prevented is defined in said element base, and
said fixed portion is located in said second region.

9. (Original) The sensor element according to claim 8, wherein 


10. (Original) The sensor element according to claim 5, wherein
said first leading-end protective layer has a porosity of 15% or more and 30% or less, and 
said second leading-end protective layer has a porosity of 30% or more and 50% or less.

11. (Original) The sensor element according to claim 5, wherein 
a portion in which said fixed portion of said first leading-end protective layer is in contact with said second leading-end protective layer is 10% or more and 50% or less, in area, of said first range.

12. (Original) The sensor element according to claim 2, further comprising
a second leading-end protective layer being porous, having a larger porosity than said first leading-end protective layer, and located on said whole side surface of said element base at least in said first range, wherein
an end portion of said first leading-end protective layer opposite said one end portion is a fixed portion in which said first leading-end protective layer is fixed to said second leading-end protective layer.


14. (Canceled).

15. (Currently Amended) The sensor element according to claim 12, wherein 
a second region where water-induced cracking is to be prevented is defined in said element base, and
said fixed portion is located in said second region.

16. (Currently Amended) The sensor element according to claim 13, wherein 
a second region where water-induced cracking is to be prevented is defined in said element base, and
said fixed portion is located in said second region.

17. (Canceled).

18. (Original) The sensor element according to claim 15, wherein
said fixed portion is located in a second range of said element base maintained at 500 °C or less when said gas sensor is in use.

19. (Original) The sensor element according to claim 12, wherein 

said second leading-end protective layer has a porosity of 30% or more and 50% or less.

20. (Original) The sensor element according to claim 12, wherein
a portion in which said fixed portion of said first leading-end protective layer is in contact with said second leading-end protective layer is 10% or more and 50% or less, in area, of said first range.

Allowable Subject Matter
Claims 1-6, 8-13, 15-16, and 18-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “a first region in which water-induced cracking is to be prevent is defined in said element base on the side of said one end portion”, “a first leading-end protective layer being porous, and surrounding a first range at least including a leading end surface and said first region of said element base on the side of said one end portion” and “a single heat insulating space is interposed between said first leading-end protective layer and a whole side 
The closest prior art of record is considered to be Otsuka et al. (US 2014/0291150 A1) and Hino et al. (US 2016/0282300 A1). 
Otsuka discloses a sensor element for an exhaust gas sensor [Para. 0002] wherein the sensor element base includes a plurality of solid electrolyte bodies 109C/105C/151 that are conductive to oxygen ions and other insulating layers 185/103C/101C [Paras. 0048, 0080-0087; Figs. 2 and 7], a gas inlet 115c at one end side and at least one internal chamber 107c2 that is located inside the ceramic body in communication with the inlet [Para. 0008; Fig. 7], a first pump cell 140c that includes an outer electrode 110c provided on the surface of the solid electrolyte layer 109c and a inner electrode 108c provided within the first measurement chamber 107c2 ]Paras. 0083, 0098]; and a heater pattern 102c buried in a predetermined range on a side of the end portion [Para. 0080; Fig. 7]. Otsuka further teaches an outer porous layer 23c (“first leading-end protective layer”) that surrounds the entire end portion as shown in at least Figs. 6-7. Otsuka is silent, however, on a heat insulating space and thus fails to expressly teach “a single heat insulating space is interposed between said first leading-end protective layer and a whole side surface of said element base at least in said first region and at least includes a part along said leading end surface”. 
The prior grounds of rejection relied upon Hino, which teaches a heat insulating space that reduces stresses generated due to the difference in the thermal expansion coefficient between the protective layer and the element body and thus yields a device 
However, the proposed combination of Otsuka and Hino would not achieve the objective of the present invention. In particular, the specification states that the reason the heat insulating space 4 is interposed between the outer leading-end protective layer 2 and the element base 1 is that, even if the outer leading-end protective layer 2 is exposed to water that causes local temperature reduction, the interposed space 4 has a large heat capacity that suitably suppresses the thermal shock on the element base 1 and, as a result, suppresses the occurrence of water-induced cracking.
Applicant notes that the space 91 in Fig. 2 of Hino is formed within the protective layer 84 that is formed on the element body 102. However, the space 91 does not extend to the area in between layer 2 and leading end surface 102e. Accordingly, one having ordinary skill in the art would not arrive at the claimed invention from the combination of Otsuka and Hino in the manner proposed in the rejection. That is, Hino does not suggest the obviousness of providing a single heat insulating space interposed between the first leading-end protective layer and a whole side surface of said element base at least in said first region and at least includes a part along said leading end surface, e.g., part 4b along the leading end surface (101 e), as claimed.

Applicant’s arguments are persuasive. Hino teaches various embodiments wherein heat insulating spaces are provided along the top, bottom and sides of the sensor element but there does not appear to be any teaching, suggestion or motivation for an insulating space that is “interposed between said first leading-end protective layer and a whole side surface of said element base at least in said first region and at least includes a part along said leading end surface”. Furthermore, modifying the space disclosed by Hino such that the space 91 extends along the top/sides/bottom as well as the “leading end surface” (i.e., at 84e in Fig. 2) would mean that the outer pump electrode is in fluid communication with the inlet 11. Simply adding a space at 84e would pose potential issues because oxygen that has been pumped into the empty space 91 through the outer pump electrode 23 could then be introduced back into the inlet and could affect the measurement of the measurement object gas being introduced into the inlet. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-6, 8-13, 15-16, and 18-20 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oya et al. (US 9,512,770 B2) disclose a sensor element that includes a hollow space exposed to the sides of the diffusion limiting member that serves as the gas introduction region. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795